DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered. 


Status of the Rejection
New grounds of rejection under 35 U.S.C. § 112(a) are necessitated for the new matter presented in the claims. 
New grounds of rejection under 35 U.S.C. § 112(b) are necessitated by the amendments. 
All 35 U.S.C. § 102 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “detecting measured values of the first measurand at a predetermined frequency using a first function, determined by a first calibration which associates values of the measurement signals with values of the first measurand” and “detecting measured values of the second measurand at a different predetermined frequency using a second function, determined by a second calibration which associates values of the measurement signals with values of the second measurand”. A review of the filed disclosure does not provide support for these new limitations. It is first noted that the filed disclosure does not even mention a frequency. It follows that the disclosure also does not suggest that the first measurand is determined at a first “predetermined frequency” and that the second measurand is determined “at a different predetermined frequency”. Claims 2-9 are further rejected by virtue of their dependency upon claim 1. 

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the measurement signals" in lines 6 and 12.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-9 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 1. Examiner notes that claims 2 and 3 further recite “generating measurement signals”. It is unclear if these measurement signals are in reference to claim 1 or are different measurement signals. 
Claims 4-5 recite “a first calibration function determined by calibration” and “a second calibration function determined by calibration”, respectively. Claims 4-5 depend from claim 1, which has been amended to recite “using a first function, determined by a first calibration” and “using a second function, determined by a second calibration”. It is unclear from the language of claims 4-5 if the “first calibration function” and the “second calibration function” are the same functions recited in claim 1 or if these functions are distinct from those previously recited. Claims 6-7 are further rejected by virtue of their dependence upon claim 5. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 4,956,063 A) in view of Wouters (US 20170010231 A1). 
Regarding claim 1, Hale discloses a method of operating an amperometric sensor for detecting measured values of at least one first measurand that represents a concentration of a first analyte in a measuring fluid, and of at least one second measurand which represents a concentration of a second analyte different from the first analyte (an amperometric method of measuring a first signal that represents a concentration of ozone and a second signal that represents a concentration of oxygen in a measurement gas [abstract; Col. 12:18-44]), wherein the method comprises: 
detecting measured values of the first measurand oxygen wherein the correct display 59 displays the concentration of oxygen [Col. 12:23-44; Col. 14:7-45; Fig. 5] wherein both a relative and absolute calibration method is disclosed for determining the oxygen concentration in the air and thus the determination of oxygen in the air is the first function [Col. 12:5-Col. 14:52]);
switching the amperometric sensor to a second operating mode different from the first operating mode (first switch means 52 is provided for switching between a first source 53 that applies a first voltage for oxygen detection to a second source 54 that applies a second voltage for ozone detection [Col. 12:23-26; Col. 14:7-45; Fig. 5]);
detecting measured values of the second measurand 
Hale is silent on the use of different frequencies and thus fails to expressly teach wherein the first measurement is performed “at a predetermined frequency” and wherein the second measurement is performed “at a different predetermined frequency”.
Wouters discloses a gas sensor and sensing method [abstract] wherein multiple gases in a mixed gas system can be determined by varying the frequency to selectively detect individual compounds in a mixed gas [Paras. 0015-0016]. Wouters teaches that multiple gas detection is made possible by the use of frequency and analyzing the frequency responses wherein different gases within a gas mixture have different responses [Para. 0015]. Wouters teaches wherein the gas may be analyzed using a predetermined first frequency to derive the concentrations of a first gas or gas mixture [Para. 0015] and then the measurement may be repeated by analyzing using a further frequency different from the first frequency to analyze other components such that plural gases in a gas mixture can be measured using a single sensor [Para. 0016].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hale wherein the applied signal is a frequency wherein the first measurement is performed at a first frequency and the second measurement is performed at a different frequency because Wouters teaches that such method is known in the art as a method for differentiating individual gas components in a gas mixture [Paras. 0015-0016]. 
Regarding claim 2, Hale further discloses wherein detecting measured values of the first measurand in the first operating mode comprises: 
applying a predetermined first voltage between a working electrode of the amperometric sensor and a counter electrode of the amperometric sensor (first voltage source 53 is used to apply a “first” predetermined voltage for oxygen detection between the sensing electrode 10/511 and counter electrode 12/512 of the sensor 51 [Col. 6:64 through Col. 7:31; Col. 12:23-44; Col. 14:7-45; Figs. 1-2 and 5]), wherein the working electrode and the counter electrode contact an inner electrolyte separated from the measuring fluid via a membrane permeable to the first and second analytes (wherein the sensing electrode 10/511 and the sounter electrode 12/512 are in contact with an aqueous electrolyte 15 separated from an external sample by a membrane 18 that is impermeable to the electrolyte solution but permeable to ozone and oxygen [abstract; Col. 3:18-31; Col. 6:64 through Col. 7:31;; Figs. 1-2 and 5]); 
generating measurement signals representative of a current passing through the inner electrolyte at the predetermined first voltage across the working electrode (measuring an electric signal (i.e., current) when a first voltage is applied via a first source 53 for the detection of oxygen [Col. 12:23-44; Col. 14:7-45; Figs. 3 and 5]); and
determining the measured values of the first measurand using a first evaluation process of the measurement signal (the signal is processed in order to display the concentration of oxygen on the display unit 59 [Col. 12:23-44; Col. 14:7-45; Figs. 3 and 5]). 
Regarding claim 3, Hale further discloses wherein detecting measured values of the second measurand in a first operating mode comprises: 
applying a predetermined second voltage different from the first voltage between the working electrode and the counter electrode of the amperometric sensor (second voltage source 54 is used to apply a “second” predetermined voltage for ozone detection between the sensing electrode 10/511 and counter electrode 12/512 of the sensor 51 [Col. 6:64 through Col. 7:31; Col. 12:23-44; Col. 14:7-45; Figs. 1-2 and 5]), 
generating measurement signals representative of a current passing through the inner electrolyte at the predetermined second voltage across the working electrode (measuring an electric signal (i.e., current) when a second voltage is applied via a first source 54 for the detection of ozone [Col. 12:23-44; Col. 14:7-45; Figs. 3 and 5]); and
determining the measured values of the first measurand using a first evaluation process of the measurement signal (the signal is processed in order to display the concentration of ozone on the display unit 59 [Col. 12:23-44; Col. 14:7-45; Figs. 3 and 5]). 
Regarding claims 4-5, Hale further discloses wherein the first evaluation method includes assigning values of the first measurand to the measurement signals based on a first calibration function determined by calibration, of instant claim 4, and wherein the second evaluation method includes assigning values of the second measurand to the measurement signals based on a second calibration function determined by calibration (Hale teaches a calibration method in Col. 12:5-Col. 14:52 wherein the device is calibrated for both ozone and oxygen and then the measured values of the sensor that represent the oxygen and ozone concentration are compensated/calibrated to display the correct concentration of the two gasses).  
Regarding claims 6-7, Hale further discloses wherein the first and/or the second evaluation method additionally uses at least one measured value of at least one further auxiliary measurand to determine the measured values of the first or the second measurand, of instant claim 6, wherein the [at least one further] auxiliary measurand includes a temperature or a pH, of instant claim 7 (temperature sensing means are provided by including, for example, a thermistor wherein the measured signals are compensated based upon the temperature of the device/sample [Col. 7:19-21; Col. 12:28-68]). 
Regarding claim 8, Hale further discloses wherein the switchover of the amperometric sensor to the second operating mode different from the first operating mode is executed by a sensor circuit of the amperometric sensor after a predetermined time interval has elapsed, or triggered by user input, or triggered by a trigger signal received from the sensor circuit (switching means 52 and 56 are provided to switch the voltage application method and the compensation amplifier, respectively, and is marked so as to be actuated by a user [Col. 12:23-36; Col. 13:60 through Col. 14:6; Fig. 5]). 
Regarding claim 9, Hale further discloses wherein the first analyte and the second analyte are selected from the group consisting of: hypochlorous acid, chlorine dioxide, hypobromous acid, bromine dioxide, ozone, oxygen, carbon monoxide, carbon dioxide, and ammonia (the first analyte and second analyte are oxygen and ozone [abstract; Col. 12:23-44]). 

Response to Arguments
Applicant’s arguments, see Remarks Pgs. 8-11, filed 05/04/2022, with respect to the 35 U.S.C. § 102 rejection have been fully considered but are moot because the arguments do not pertain to the combinations of references used in the rejection of record as outlined above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Looney et al. (US 20180321186 A1) disclose a gas sensor wherein the sensor can be scanned over a range of frequencies over the course of different predetermined times. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795